Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


The drawings were received on 10/21/20.  These drawings are approved.
The new Abstract filed 9/17/20 is acknowledged and approved.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite/incomplete for failing to particularly point out and distinctly claim 
Claim 4 has been cancelled.  Claims 5-12 are dependent upon a cancelled claim 4.  Claims 5-12 are incomplete and are not further examined over prior art since the claims are dependent upon a claim that has been cancelled.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 14 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Striemer (6,992,556).
Striemer discloses a system, exemplified in FIG. 2, for tracking a plurality of personnel, e.g. students and teachers, in a closed, local operational network, for example, a school environment.  The system includes: a plurality of Bluetooth Low Energy (BLE) based identification tags (RFID Module 240A-N, 2400), one of which is shown in FIG. 3, and associated with student/teacher; one or more Bluetooth Low Energy (BLE) based receivers (Bluetooth hubs 210, 212, 218, 230, 232, 238) at one or more strategic locations in the closed operational network (school environment) including stationary receivers (210-218, 610) positioned in classrooms and mobile receivers (230-238, 410) positioned on school buses; and a server (100) exemplified in FIG. 1 as comprising a database (120) with profile data (124-129) and a processor (110) .  Each of the BLE hubs/receivers (e.g. 210) has the capability of sending information to and receiving information from several different modules (240).  The stationary BLE hubs are positioned within respective classrooms (10:40+) whereas mobile BLE hubs may be located on a bus so as to monitor and document who gets on/off the bus (8:20+) as well as .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Striemer (6,992,556) in view of Binsabbar (“An iPhone Application for Providing iBeacon-based Services to Students”).
Striemer teach the subject matter substantially as claimed wherein the tags are suggested as Bluetooth transmitters/receivers integrated in common industry devices (3:21-4:47) including for the use of attendance taking, but do not specify Apple’s product iBeacon.
Binsabbar discloses the use of iBeacon, which is a location-aware Bluetooth Low Energy device, for tracking and monitoring students in a school/classroom (Abstract page 1 and Section 2.1.4) that is available with Apple iOS applications and is an alternative to conventional RFIDs.
It would have been obvious to one having ordinary skill in the art to modify Striemer by the teachings of Binsabbar by substituting the use of iBeacons for use with smartphones since simple substitution of one known element for another to obtain predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.
Response to Arguments
Initially, it is noted that claims 5-12 have not been examined on the basis of prior art in the instant case since they are incomplete due to the dependence on a cancelled claim. 
Applicant argues that the prior art to Striemer fails to anticipate or disclose the inclusion of a location sensor configured to generate a location signal indicative of the current location of the receiver.  Applicant also argues that applicant is unable to find any disclosure of real time locating and alleges that listing a last known location is not the same as displaying current locations. Applicant relies on the independent claim for patentability of claim 13.
Applicant’s arguments have been considered but are not persuasive.  Contrary to the applicant’s opinion, and as specifically identified in the previous Office Action, Striemer discloses the inclusion of a location indicator mechanism 430 in a wireless hub 410, see FIG. 4, wherein the location indicator mechanism is exemplified as a GPS tracking device for determining the current location of the wireless hub/receiver (9:60+).  Thus, the applicant’s allegations are without support and contrary to that which is specified in the prior art.
Contrary to the applicant’s opinion, the entirety of Striemer is directed to real time tracking of students.  Striemer discloses for example that a bus driver monitors who gets on/off the bus and alerts the driver when there is a discrepancy (9:1+ and 9:65+).  This represents “real time” tracking contrary to the applicant’s opinion.  The arguments regarding the allegation that listing a last known location is not the same as displaying current locations fails to take into 
Finally, it is also noted that the applicant has added two features to the independent claims in the form of “wherein” clauses, both of which were shown, in the prosecution of the application in a foreign office five years ago, to be known in the art and industry and did not represent patentable subject matter as evidence by Zhou et al (8,862,393) at 35:50-37:41, for example.  Such portion further shows the real-time tracking (“track or monitor when and where various students get on or off the bus” or “where the bus was at that particular moment”).  The applicant failed to argue or address such showing of not being novel or inventive, yet, the applicant now attempts to argue for patentability for such features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646